        Case 1:19-cv-11314-PBS Document 68-1 Filed 08/29/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,                      Case No. 19-11314-PBS
individually and on behalf of all those similarly
situated,

                       Plaintiff-Petitioners,

v.                                                     Date: ___________, 2019

WILLIAM BARR, et al.,

                       Defendant-Respondents.



                                      PROPOSED ORDER

       The following Order is entered with respect to the Pre-Hearing Class and the Post-

Hearing Class (collectively, the “class members”) certified by this Court’s Memorandum and

Order dated August 6, 2019 (D.E. 58).

       The Court hereby DECLARES as to the class members that:

       1. Individuals detained pursuant to 8 U.S.C. § 1226(a) are entitled to a bond hearing in

           which the government bears the burden to justify continued detention by proving by

           clear and convincing evidence that the detainee is a danger to others or a flight risk,

           and even if he or she is, that no condition or combination of conditions will

           reasonably assure the detainee’s future appearance and the safety of the community,

           and which includes consideration of the detainee’s ability to pay in selecting the

           amount of any bond and suitability for release on alternative conditions of

           supervision.
 Case 1:19-cv-11314-PBS Document 68-1 Filed 08/29/19 Page 2 of 3



The Court further ORDERS that the Defendants are hereby ENJOINED as follows:

2. After the date of this order, any bond hearing held for any class member for any

   reasons shall meet or exceed the procedural requirements set forth in Paragraph 1,

   above.

3. Each member of the Post-Hearing class shall be provided with a new bond hearing if

   he or she was prejudiced by the failure of any prior bond hearing to meet the

   procedural requirements set forth in Paragraph 1, above. Prejudice exists if the

   error(s) could have affected the outcome of the bond hearing.

4. Within 30 days after the date of this order, Defendants shall serve on class counsel,

   and shall file under seal with the Court, a document containing the following

   information for each member of the Post-Hearing Class: (i) the name and A-number;

   (ii) the current location; (iii) the date the current period of detention began, (iv) the

   name of the person’s counsel in immigration court, if any, (v) a statement of whether

   the government intends to dispute prejudice as to that person, and if so, an brief

   explanation of the good faith basis for such dispute, and (vi) a statement of whether a

   new bond hearing has taken place after the date of this order and, if so, the outcome.

   A copy of this statement with names and A-numbers redacted should also be filed for

   the public record.

5. For any member of the Post-Hearing class as to whom the government contests

   prejudice, the government shall provide class counsel and the class member a copy of

   the record from the bond hearing within 45 days after the date of this order.

6. To protect the privacy interests of class members, within 14 days after the date of this

   order, the parties shall prepare and submit, jointly if possible but separately if



                                          2
       Case 1:19-cv-11314-PBS Document 68-1 Filed 08/29/19 Page 3 of 3



         necessary, a stipulated protective order governing the exchange of information as set

         forth in this order.

      7. Defendants shall give notice of this order to all current and future class members.

         Within 14 days after this order, the parties shall submit a proposed form of notice,

         jointly if possible but separately if necessary, for the Court’s consideration.

      8. Six months after the date of this order, and every six months thereafter for a total

         period of two years, Defendants shall serve on class counsel and file under seal a

         status report with the following compliance data about all members of the Pre-

         Hearing Class arrested after the date of this order: detainee name, detention facility,

         alien number, nationality, book-in date, bond hearing date, bond hearing outcome

         (including bond amount or release conditions, if any set), whether the person was

         released and, if so, the book-out date. A copy of this statement with names and A-

         numbers redacted should also be filed for the public record.



SO ORDERED.




                                                   Hon. Patti B. Saris
                                                   CHIEF UNITED STATES DISTRICT JUDGE
                                                   United States District Court for the
                                                   District of Massachusetts

Date: ____________________




                                               3
